

	

		II

		109th CONGRESS

		1st Session

		S. 556

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. McCain introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of the Interior and the Secretary

		  of Agriculture to jointly conduct a study of certain land adjacent to the

		  Walnut Canyon National Monument in the State of Arizona.

	

	

		1.Short titleThis Act may be cited as the

			 Walnut Canyon Study Act of

			 2005.

		2.Findings and

			 purpose

			(a)FindingsCongress

			 finds that—

				(1)the Coconino

			 National Forest was established in the State of Arizona on July 2, 1908;

				(2)the Walnut Canyon

			 National Monument in the State of Arizona was originally designated as a

			 national monument by Presidential proclamation on November 30, 1915, to protect

			 Sinaguan cliff dwellings;

				(3)since the

			 original designation, the Monument boundaries have been expanded to include

			 3,580 acres;

				(4)National Forest

			 System land and State trust land in the study area contain significant cultural

			 and natural resources;

				(5)the Coconino

			 National Forest Land and Resources Management Plan of 1987 identified National

			 Forest System land in the study area as land for nondevelopment or disposal

			 under the National Forest Management Act of 1976 (16 U.S.C. 472a et

			 seq.);

				(6)State trust land

			 in the study area has been temporarily removed from consideration for

			 development by State agencies with jurisdiction over the State trust

			 land;

				(7)the communities

			 in the vicinity of the land in the study area support maintaining public uses

			 of the land surrounding the Monument while protecting the resources of the

			 land;

				(8)several interest

			 groups have proposed expanding the Monument and designating the expanded area

			 as a national park or national preserve;

				(9)the city of

			 Flagstaff and Coconino County, Arizona, have passed resolutions supporting

			 further review and study of, and the development of management options for, the

			 study area; and

				(10)to determine the

			 appropriate management of the adjacent land, interested parties have requested

			 a study to help identify management options.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to authorize a

			 study of the study area to evaluate public uses and resource values; and

				(2)to obtain

			 recommendations for management options for maintenance of the public uses and

			 protection of resources of the study area.

				3.DefinitionsIn this Act:

			(1)MapThe

			 term map means the map entitled Walnut Canyon Proposed

			 Study Area and dated July 17, 2003.

			(2)MonumentThe

			 term Monument means the Walnut Canyon National Monument in the

			 State of Arizona.

			(3)ResolutionThe

			 term resolution means the Coconino County Board of Supervisors

			 resolution numbered 2002–65 and the Flagstaff City Council resolution numbered

			 2002–92 adopted on December 17, 2002.

			(4)SecretariesThe

			 term Secretaries means the Secretary of the Interior and the

			 Secretary of Agriculture, acting jointly.

			(5)Study

			 areaThe term study area means the area identified

			 on the map as Walnut Canyon Proposed Study Area, consisting of

			 30,818 acres, of which—

				(A)24,987 acres is

			 Federal land in Coconino National Forest;

				(B)2,037 acres is

			 State land;

				(C)214 acres is

			 private land; and

				(D)3,580 acres is

			 the Monument.

				4.Study

			(a)In

			 generalThe Secretaries shall conduct a study of the study

			 area.

			(b)RequirementsThe

			 study shall evaluate—

				(1)the significance

			 of the public values (including the public values identified in exhibit C of

			 the resolution) and resources of the study area as the public values and

			 resources pertain to—

					(A)the management

			 objectives of the Forest Service; and

					(B)the management

			 objectives of the National Park Service;

					(2)the opportunities

			 for maintaining existing public uses (including the public uses identified in

			 exhibit D of the resolution); and

				(3)a range of

			 options for managing and conserving resources by the National Park Service or

			 the Forest Service, or by both agencies acting jointly, including the

			 suitability and feasibility of—

					(A)a boundary

			 adjustment to the Monument;

					(B)designation of

			 the study area as a national park or preserve;

					(C)maintaining the

			 study area as managed by the Forest Service; and

					(D)any other

			 designation or management option that will accomplish both the protection of

			 resources and the maintenance of public use and access for the study

			 area.

					(c)ConsultationIn

			 conducting the study, the Secretaries shall—

				(1)contract with a

			 third-party consultant with experience in park and land use planning to prepare

			 a draft study; and

				(2)collaborate with

			 the persons identified in subsection (d) in developing a scope of work for the

			 draft study under the guidance of the third-party consultant.

				(d)Review;

			 RecommendationsThe Secretaries, the Forest Supervisor of the

			 Coconino National Forest, the Superintendent of the Flagstaff Area National

			 Monuments, the Flagstaff City Council, and the Coconino County Board of

			 Supervisors shall—

				(1)review the draft

			 study prepared by the third-party consultant; and

				(2)provide to the

			 third-party consultant comments on and recommendations for the draft

			 study.

				(e)ReportNot

			 later than 18 months after the date of enactment of this Act, the Secretaries

			 shall submit to Congress a report that—

				(1)describes the

			 findings and conclusions of the study conducted under this section, including

			 the recommendations of the persons identified in subsection (d); and

				(2)makes a

			 recommendation for the future management of the study area.

				(f)EffectNothing

			 in this Act affects the management of the land depicted on the map.

			(g)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as are necessary to carry out this Act.

			

